Title: From George Washington to Captain Francis Wade, 1 June 1777
From: Washington, George
To: Wade, Francis



Sir
Head Quarters Middle Brook 1st June 1777

I have yours in May without any particular date. I am very certain that when Balser made his Escape he called upon me and got a Reward for his Services and the Risque he run. Having sent away many of my old papers I cannot tell the Sum that was paid to him, but you may depend upon it that something has been paid. Be kind enough to put this Matter closely to Balser and endeavour to come at the Truth.
Major Morris was once thought of as Adjt General, but upon enquiring into his political Sentiments, they were found, by his own confession, to be such as would not warrant our employing him in the military line. I am Sir yrs.
